Title: To James Madison from David Montague Erskine, 21 October 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia, Oct. 21st. 1807.

Altho’ I cannot doubt that the Government of the United States have already received from their Ministers in London a Copy of the inclosed Note from Mr. Canning to Mr. Munroe yet I have the honor now to transmit one, lest any accident might have prevented its being before received.  With Sentiments of the highest Respect & Consideration, I have the Honor to be Sir Your obedient humble servant

D. M. Erskine

